DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 11-16, 19, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estiban, US Patent Application Publication no. 2013/0186613.
Regarding claims 1, 12 and 23, Estiban discloses a system for faulting to a return air sensor integrated within a heating, ventilation, and air conditioning (HVAC) unit, the system comprising: 
a memory configured to store instructions [computer implemented control systems inherently include some type of memory, paragraph 0075]; and 
a processor coupled with the memory and configured to execute the instructions [paragraph 0075], wherein the processor is configured to: 
transmit a signal to a remote sensor [send an electronic signal to a thermostat to determine if valid communication is taking place, paragraph 0029]; 

obtain a temperature reading from the return air sensor [an air return duct temperature is measured, paragraph 0041]; 
determine whether the temperature reading satisfies a temperature setting stored in the memory [determining if the measured temperature is less than or equal to a minimum temperature set point or the measured temperature greater than or equal to a maximum temperature set point, paragraphs 0042-0043]; 
in response to determining that the temperature reading does not satisfy the temperature setting, enable heating or cooling of the HVAC unit until the temperature setting is satisfied [an HVAC heat function is activated if the measured temperature is less than or equal to a minimum temperature set point and an HVAC cooling function is activated when the measured temperature greater than or equal to a maximum temperature set point, paragraphs 0045 and 0053]; and 
in response to determining that the temperature reading satisfies the temperature setting, disable heating or cooling of the HVAC unit [the heating function is deactivated when the measured temperature is no longer less than or equal to a minimum temperature set point and the cooling function is deactivated when the measured temperature is no longer greater than or equal to a maximum temperature set point, paragraphs 0052 and 0060].
Regarding claims 2 and 13, Estiban further discloses that the processor is further configured to: determine that the HVAC unit is in an off cycle for a predetermined period 
Regarding claims 3 and 14, Estiban further discloses that the air is circulated for a predetermined period of time or a predetermined number of cycles [running the blower for an adequate amount of time or cycles before measuring temperature, paragraph 0039].
Regarding claims 4 and 15, Estiban further discloses that the processor is further configured to: issue a warning to a user of the HVAC unit that communication is lost with the remote sensor in response to an absence of the return signal from the remote sensor [a notification is provided indicating that a thermostat failure has occurred, paragraph 0031].
Regarding claims 5 and 16, Estiban further discloses that the processor is further configured to: determine that communication is lost with the remote sensor if a return signal is not received after a predetermined amount of time [some time limit must be used to determine that no valid communication has been received in response to the sending of the signal to the thermostat, paragraph 0029].
Regarding claims 8 and 19, Estiban further discloses that the processor is further configured to: detect communication has resumed with the remote sensor; and operate the HVAC unit using the remote sensor [backup control terminates when the HVAC system regains communication with the thermostat, paragraphs 0029, 0052 and 0060].

Regarding claims 11 and 22, Estiban further discloses that the return air sensor is located inside a return duct within the HVAC unit [temperature sensor in return duct, paragraph 0023].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10, 17, 18 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Estiban, US Patent Application Publication no. 2013/0186613.
Regarding claims 6 and 17, Estiban is silent as to the amount if time that is used to determine that a return signal has not been received.  However, the amount of time is a design choice that is based on the particular needs of specific users and/or systems.  Accordingly, it would have been obvious to one of ordinary skill in the art to choice thirty seconds as the amount of time used to determine whether the signal has been received.

Regarding claims 10 and 21, Estiban does not disclose obtaining an outside temperature and using it to offset the return air temperature reading.  Examiner takes official notice that HVAC control systems before the effective filing date of the claimed invention conventionally used outside temperature reading to offset internal temperature reading when performing control of HVAC operations.  Accordingly, it would have been obvious to one of ordinary skill in the art to obtain an outside temperature reading in Estiban and use it to offset the return air temperature when performing the HVAC control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Russ et al., US Patent no. 5,801,940 discloses controlling an HVAC system using a measured return air temperature when a thermostat malfunction is detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        February 26, 2022